Case 21-01776-LT7        Filed 08/31/21    Entered 08/31/21 13:48:59          Doc 108    Pg. 1 of 32



1    Leonard J. Ackerman, Trustee
     6977 Navajo Road, Suite 124
2    San Diego, CA 92119
     Telephone: (619) 463-0555
3

4    Chapter 7 Trustee

5

6

7                             UNITED STATES BANKRUPTCY COURT

8                              SOUTHERN DISTRICT OF CALIFORNIA

9    In re:                                         )       Case No. 21-01776-LT7
                                                    )
10   HYPERIKON, INC.,                               )       Chapter 7
                                                    )
11                                        Debtor.   )
12                                                  )       EX PARTE APPLICATION OF
                                                    )       TRUSTEE FOR AUTHORITY TO
13                                                  )       EMPLOY BAKER TILLY US, LLP TO
                                                    )       ACT AS ACCOUNTANTS AND
14                                                  )       CONSULTANTS TO THE ESTATE;
                                                    )       DECLARATIONS OF LEONARD J.
15
                                                    )       ACKERMAN AND JERE G. SHAWVER;
16                                                  )       AND EXHIBITS
                                                    )
17                                                  )                   [11 U.S.C. § 327 (a)]
                                                    )
18                                                  )
19                                                  )
                                                    )
20                                                  )

21   /////
22   /////
23   /////
24   /////
25   /////
26   /////
27   /////
28   /////


                                                        1
Case 21-01776-LT7        Filed 08/31/21    Entered 08/31/21 13:48:59        Doc 108     Pg. 2 of 32



1    TO THE HONORABLE LAURA S. TAYLOR, UNITED STATES BANKRUPTCY JUDGE:

2            Leonard J. Ackerman, chapter 7 trustee (“Applicant” or “Trustee”), of the bankruptcy estate

3    (“Estate”) of Hyperikon, Inc. (“Debtor”), hereby seeks authority to employ Baker Tilly US, LLP

4    (“Baker Tilly”) as accountants and consultants to the Estate. In support thereof, Applicant represents

5    that:

6            1.     The Debtor filed a voluntary chapter 7 bankruptcy petition on April 30, 2021. Applicant

7    was appointed as the duly appointed, qualified and acting chapter 7 trustee of the Debtor.

8            2.     Following his appointment, the Trustee initiated his investigation of the Debtor’s

9    financial affairs. The Trustee understands that the Debtor has done business and owes sales tax in
10   Canada and has or had a sales office in Tijuana, Mexico. These foreign affiliates complicate the
11   Debtor’s corporate tax reporting obligations. Therefore, based upon his findings to date, the Trustee
12   requires the assistance of accountants/consultants to provide accounting, tax, and financial advisory
13   services.
14           3.     Baker Tilly is a full-service accounting, tax and advisory firm headquartered in
15   Chicago, Illinois which operates in more than 65 offices in 21 states throughout the United States and
16   projects its annual revenues as approximately $1 billion. Baker Tilly has more than 400 partners and
17   4,200 employees. Baker Tilly is also a member of a global accounting network called Baker Tilly
18   International that is headquartered in London, United Kingdom.
19           4.     Based on the complexities associated with administering the Debtor’s case, the Trustee

20   has determined that he requires the assistance of accountants and consultants. Accordingly, the

21   Applicant wishes to employ Baker Tilly as his accountants and consultants to the Estate.

22           5.     Applicant has defined the following terms regarding Baker Tilly’s employment:

23                  a. Stacy Elledge Chiang is the accountant at Baker Tilly who will be primarily

24                     responsible for the services provided by Baker Tilly.

25                  b. The Estate will be the source of funds for compensating Baker Tilly for services

26                     and reimbursing Baker Tilly for expenses.

27

28


                                                       2
Case 21-01776-LT7            Filed 08/31/21        Entered 08/31/21 13:48:59              Doc 108        Pg. 3 of 32



1                      c. Applicant will pay Baker Tilly from funds of the Estate, for its fees and expenses

2                           for services pursuant to the same terms by which the Applicant will pay its other

3                           professionals in the case; that is after notice, application, and a hearing.

4             6.       Because of Baker Tilly’s experience in bankruptcy and accounting matters, Applicant

5    believes that Baker Tilly is qualified to provide the following services as appropriate and without

6    limitation:

7                      a.    Advice and services regarding the Estate’s tax liabilities and assistance with

8                            preparation of the Estate’s annual federal, state and international tax filings as

9                            required by the Trustee;
10                     b.    Assistance with accounting, tax and other reporting issues associated with the
11                           Debtor’s 401(k) plan as required by the Trustee 1;
12                     c.    Such other accounting, professional tax services and consulting services as

13                           required by the Trustee; and,

14                     d.    Performing such other services as may be requested by Trustee and permitted by

15                           the United States Bankruptcy Court for the Southern District of California.

16            7.       Applicant desires to employ Baker Tilly as an accountant and consultant under 11

17   U.S.C. § 327(a), which provides:

18                     Except as otherwise provided in this section, the trustee, with the court’s

19                     approval, may employ one or more attorneys, accountants, appraisers,

20                     auctioneers, or other professional persons, that do not hold or represent an

21                     interest adverse to the estate, and that are disinterested persons, to represent or

22                     assist the trustee in carrying out the trustee’s duties under this title.

23            8.       Applicant and Baker Tilly have agreed to the terms of the engagement letter attached

24   to the Declaration of Jere G. Shawver as Exhibit B.

25

26

27
     1 In some instances, accounting services related to 401(k) plans can be paid directly from 401(k) plan funds. If such an
28
     option is available within the Debtor’s 401(k) plan and its funds, the Trustee reserves the right to seek payment of any
     such services from the 401(k) plan as appropriate.

                                                                 3
Case 21-01776-LT7        Filed 08/31/21      Entered 08/31/21 13:48:59        Doc 108      Pg. 4 of 32



1           9.      Based on the attached declarations, Applicant believes Baker Tilly is disinterested

2    within the meaning of 11 U.S.C. § 101(14) on the matters on which it is to be employed.

3           10.     Baker Tilly understands that its fees and costs are subject to court approval after notice

4    and a hearing. Baker Tilly will seek approval of reasonable compensation for its actual, necessary

5    services and reimbursement of its actual, necessary expenses incurred in representing the Applicant in

6    this chapter 7 case pursuant to 11 U.S.C. §§ 330 and 331.

7           11.     The source of payment of Baker Tilly’s fees and costs will be the funds available in the

8    Debtor’s bankruptcy estate.

9           12.     Stacy Elledge Chiang will be the professional primarily responsible for performing
10   accounting services for the Applicant in this chapter 7 case. Ms. Elledge Chiang’s assigned hourly
11   rate is currently $395.00. Other professionals may also perform services during the course of this
12   engagement at their customary hourly rates. Upon any periodic adjustment in Baker Tilly’s assigned
13   rates, Baker Tilly may charge the Applicant the adjusted rates.
14          13.     For the foregoing reasons, Applicant believes it is in the best interest of the Estate that
15   the court approves the employment of Baker Tilly as accountants and consultants to the Estate on the
16   terms and conditions set forth in this application.
17          14.     WHEREFORE, Applicant requests that he be authorized to employ Baker Tilly as
18   accountants and consultants to the Estate under 11 U.S.C. § 327(a).
19

20   DATED: August 31, 2021                        Respectfully Submitted,

21

22                                                  /s/ Leonard J. Ackerman

23                                                 Leonard J. Ackerman, Chapter 7 Trustee

24

25

26

27

28


                                                           4
Case 21-01776-LT7        Filed 08/31/21      Entered 08/31/21 13:48:59         Doc 108     Pg. 5 of 32



1                            DECLARATION OF LEONARD J. ACKERMAN

2    I, Leonard J. Ackerman, declare:

3            1.     I have personal knowledge of the facts stated in this declaration, and if called as a

4    witness, I could and would testify competently to these facts under oath, except as to matters which

5    are stated on information and belief, and as to these facts, I am informed and believe that they are true.

6            2.     The Debtor filed a voluntary chapter 7 bankruptcy petition on April 30, 2021. I was

7    appointed as the duly appointed, qualified and acting chapter 7 trustee of Debtor.

8            3.     Following my appointment, I initiated my investigation of the Debtor’s financial

9    affairs. The Debtor has done business and owes tax in Canada and has or had a sales office in Tijuana,
10   Mexico. These foreign affiliates complicate the Debtor’s corporate tax reporting obligations.
11   Therefore, based upon findings to date, I require the assistance of accountants/consultants to provide
12   accounting, tax and financial advisory services.
13           4.     Accordingly, I believe it is necessary and beneficial to the Estate that I employ an
14   accounting and consulting firm with experience in chapter 7 administration, liquidations, business
15   transactions and tax consulting to assist with my administration of Debtor’s case. I wish to employ
16   Baker Tilly as my accountants and consultants herein, at the expense of Debtor’s Estate, to assist me
17   with the administration of this case. I believe that this case warrants the retention of an accounting
18   and consulting firm with both bankruptcy and general accounting expertise. I believe Baker Tilly fits
19   this profile and furthermore, has the professional resources to respond to the demands associated with

20   this case.

21           5.     Because of Baker Tilly’s experience in bankruptcy and accounting matters, I believe

22   that Baker Tilly is well qualified to specifically provide the following services including, but not

23   limited to, the following:

24                  a.    Advice and services regarding the Estate’s tax liabilities and assistance with

25                        preparation of the Estate’s annual federal, state and international tax filings as

26                        required;

27

28


                                                         1
Case 21-01776-LT7            Filed 08/31/21        Entered 08/31/21 13:48:59              Doc 108        Pg. 6 of 32



1                      b.    Assistance with accounting, tax and other reporting issues associated with the

2                            Debtor’s 401(k) plan as required 2;

3                      c.    Such other accounting, professional tax services and consulting services as

4                            required; and,

5                      d.    Performing such other services as may be requested by me and permitted by the

6                            United States Bankruptcy Court for the Southern District of California.

7             6.       Baker Tilly has been employed in numerous bankruptcy cases by debtors, creditors,

8    and trustees to provide financial, accounting and tax related analysis and consulting services.

9    Therefore, Baker Tilly has the necessary qualifications and experience to carry out various financial,
10   accounting and consulting duties in this case. The billing rates charged to the Estate do not exceed
11   the rates which would be charged for comparable work by other accounting firms in Southern
12   California.
13            7.       Baker Tilly and I have mutually agreed that this application, including exhibits,
14   constitutes the written agreement concerning the terms of Baker Tilly’s employment and this
15   application and resultant order shall govern the terms of Baker Tilly employment by me.
16            8.       Based on the attached declaration of Jere G. Shawver, I am informed and believe that
17   Baker Tilly is disinterested within the meaning of 11 U.S.C. § 101(14).
18            9.       As a current panel trustee in the Southern District of California, working on a number
19   of active asset cases assigned to me by the court, I currently employ a number of different professionals

20   in connection with these active asset cases. I have previously retained Squar Milner LLP, which

21   recently combined with Baker Tilly and is now known as Baker Tilly. My employment of Baker Tilly

22   in other unrelated cases does not give Baker Tilly an adverse interest to the Estate and does not affect

23   Baker Tilly’s “disinterestedness” as required by section 327 of the Bankruptcy Code.

24

25

26

27
     2 In some instances, accounting services related to 401(k) plans can be paid directly from 401(k) plan funds. If such an
28   option is available within the Debtor’s 401(k) plan and its funds, I will seek payment of any such services from the
     401(k) plan as appropriate.


                                                                 2
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59         Doc 108      Pg. 7 of 32



1           10.    Exhibit E to the declaration of Jere G. Shawver is a copy of the proposed order

2    regarding the Application.

3

4           I declare under penalty of perjury that the foregoing is true and correct and that this declaration

5    was executed on August 31, 2021, at San Diego, California.

6

7                                                  /s/ Leonard J. Ackerman

8                                                  Leonard J. Ackerman, Chapter 7 Trustee

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59         Doc 108     Pg. 8 of 32



1                                DECLARATION OF JERE G. SHAWVER

2    I, JERE G. SHAWVER, declare:

3             1.    The matters stated herein are true and correct and within my personal knowledge. If

4    called as a witness, I could and would competently testify thereto.

5             2.    I am a Certified Public Accountant and the Managing Partner–Assurance and Risk of

6    Baker Tilly US, LLP (“Baker Tilly”). I am authorized to make this declaration on behalf of Baker

7    Tilly.

8             3.    The Trustee wishes to employ Baker Tilly as his accountants and consultants herein, at

9    the expense of the Debtor’s Estate, to assist the Trustee with financial, accounting, tax and consulting
10   issues related to this chapter 7 case and generally, with administration of the bankruptcy estate.
11            4.    Baker Tilly is a full-service accounting, tax and advisory firm headquartered in
12   Chicago, Illinois. Baker Tilly operates in more than 65 offices in 21 states throughout the United
13   States and projects its annual revenues as approximately $1 billion. Baker Tilly has more than 400
14   partners and 4,200 employees. Baker Tilly is also a member of a global accounting network called
15   Baker Tilly International that is headquartered in London, United Kingdom.
16            5.    A statement of qualifications describing the San Diego bankruptcy team’s service as
17   well as the biographical information of its professionals is attached hereto as Exhibit A. The terms
18   and conditions of Baker Tilly’s employment and the hourly rates of Baker Tilly professionals likely
19   to work on this case and a schedule of out-of-pocket costs are set forth in the engagement letter

20   attached hereto as Exhibit B. Stacy Elledge Chiang will lead this engagement.

21            6.    Under my direction, Baker Tilly professionals have conducted a conflicts search for

22   this engagement. Baker Tilly’s review consisted of queries of the parties listed on Exhibit C of its

23   internal computer databases containing names of individuals and entities that are present or recent and

24   former clients of Baker Tilly to identify potential relationships.       A summary of the potential

25   relationships that Baker Tilly was able to identify using its reasonable efforts is reflected in Exhibit

26   D attached hereto. On an ongoing basis, Baker Tilly will conduct further reviews of its professional

27   contacts as it becomes aware of new parties of interest, as is stated below.

28


                                                        1
Case 21-01776-LT7            Filed 08/31/21        Entered 08/31/21 13:48:59              Doc 108        Pg. 9 of 32



1             7.       Baker Tilly also sent an email of the parties-in-interest to its partners, principals and

2    directors seeking both personal and professional contacts. Those contacts are also listed on Exhibit

3    D attached hereto.

4             8.       Baker Tilly’s systems do not contain the names of all the individual attorneys with

5    whom we have worked unless they are, themselves, clients. Further, Baker Tilly’s systems may not

6    include the names of all adverse parties or their counsel.

7             9.       Additionally, it is possible that some of the attorneys and law firms listed on Exhibit

8    C have been or are adverse to Baker Tilly’s clients in other unrelated matters. I believe that any such

9    connections do not give Baker Tilly an adverse interest to the Debtor and its bankruptcy estate and do
10   not affect Baker Tilly’s disinterestedness, as required by Bankruptcy Code section 327.
11            10.      Baker Tilly has in the past been retained by, and presently provides and likely in the
12   future will provide services for, certain creditors of the Debtor, other parties-in-interest and their
13   respective attorneys and accountants in matters unrelated to such parties’ claims against the Debtor or
14   interests in this chapter 7 case. Baker Tilly currently performs, has previously performed or may have
15   performed such services for the entities listed in Exhibit C, however, except as disclosed herein, such
16   services, to the extent performed by Baker Tilly, are unrelated to the Debtor or its chapter 7 case.
17            11.      As part of its practice, Baker Tilly appears in many cases, proceedings, and transactions
18   involving many different law firms, financial consultants, accountants, and investment bankers in
19   matters unrelated to this chapter 7 case. Baker Tilly has not identified any material relationships or

20   connections with any law firm, financial consultant, accountant, or investment banker involved in this

21   chapter 7 case that would cause it to be adverse to the Debtor, the Debtor’s estate, any creditor or any

22   other party-in-interest, or that would otherwise affect Baker Tilly’s judgment or ability to perform

23   services for the Trustee. 3

24

25

26

27

28   3 From time to time, Baker Tilly hires attorneys in the ordinary course of its businesses. No firm has been retained
     regarding any issues in this matter.

                                                                 2
 Case 21-01776-LT7         Filed 08/31/21      Entered 08/31/21 13:48:59        Doc 108     Pg. 10 of
                                                  32


1           12.     Baker Tilly has not provided, and will not provide, any professional services to any of

2    the creditors, other parties-in-interest, or their respective attorneys and accountants with regard to any

3    matter related to this chapter 7 case.

4           13.     Baker Tilly is the United States member firm of Baker Tilly International, a cooperative

5    of member firms, each a separate legal entity, located worldwide. Only Baker Tilly is being retained

6    in this matter. Baker Tilly cannot assure that an engagement will not be accepted by a foreign member

7    firm of Baker Tilly International for another party that may bear upon Baker Tilly’s engagement by

8    the Trustee. However, to the extent Baker Tilly is aware of such engagement and believes such

9    engagement may bear upon Baker Tilly’s engagement by the Trustee, Baker Tilly will file a
10   supplemental declaration with the bankruptcy court.
11          14.     Baker Tilly has not provided services to the Debtor. With the exception of the few
12   connections or potential connections shown on Exhibit D, to the best of my knowledge, neither Baker
13   Tilly nor any of its principals, associates, or employees has any interest in or connection with the
14   Debtor, creditors or other parties-in-interest.
15          15.     Accordingly, I believe that Baker Tilly’s services to the parties shown as connections
16   or potential connections on Exhibit D do not give Baker Tilly an adverse interest to the Debtor and
17   its bankruptcy estate and therefore do not affect Baker Tilly’s disinterestedness, as required by
18   Bankruptcy Code section 327. In addition, no principal, associate, or employee of Baker Tilly holds
19   or represents any adverse interest to the Debtor and its bankruptcy estate. Therefore, I believe that

20   Baker Tilly is disinterested within the meaning of Bankruptcy Code section 327.

21          16.     Based upon the results of Baker Tilly’s conflicts search, I observe and conclude that

22   Baker Tilly holds no interest adverse to the Debtor, its attorneys and accountants, creditors and other

23   parties-in-interest and their respective attorneys and accountants, the United States Trustee, or any

24   other person employed in the Office of the United States Trustee. Therefore, I believe that Baker Tilly

25   is a disinterested person within the meaning of Bankruptcy Code sections 101(14) and 327 and has

26   met the disclosure requirements of Rule 2014(a).

27

28


                                                         3
 Case 21-01776-LT7            Filed 08/31/21   Entered 08/31/21 13:48:59         Doc 108     Pg. 11 of
                                                  32


1            17.     I will continue to monitor the parties involved in this case as it proceeds and, and, if

2    necessary, file a supplemental declaration of disinterest notifying the bankruptcy court of any actual

3    or potential conflict.

4            18.     The Trustee and Baker Tilly have mutually agreed that Application, with exhibits, and

5    the resultant order, a proposed form of which is attached as Exhibit E, shall be the written agreement

6    governing Baker Tilly’s employment in this matter.

7

8            I declare under penalty of perjury that the foregoing is true and correct and that this declaration

9    was executed on August __, 2021 at Tysons Corner, Virginia.
10

11                                                           JERE G. SHAWVER, CPA CGMA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                         4
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59         Doc 108      Pg. 12 of
                                               32




               SAN DIEGO BANKRUPTCY AND LITIGATION
                       CONSULTING PRACTICE
                     RESUME OF QUALIFICATIONS

The Firm
Baker Tilly US, LLP is a full-service accounting, tax and advisory firm headquartered in
Chicago, Illinois. Baker Tilly operates in more than 65 offices in 21 states throughout the United
States and projects its annual revenues as approximately $1 billion. Baker Tilly is also a member
of a global accounting network called Baker Tilly International that is headquartered in London,
United Kingdom. The San Diego Bankruptcy and Litigation Consulting Practice is a part of the
firm's Global Forensics & Litigation Services team and is comprised of experienced, seasoned
professionals with acknowledged expertise and credentials in the bankruptcy field. Department
members have served as fiduciaries, bankruptcy examiners, mediators, crisis managers,
reorganization consultants and as accountants to trustees, debtors, creditors and creditors’
committees. The firm provides a full range of services including:

        Audit and Accounting Services                         Expert Witness
        Tax Planning and Compliance                           Business Valuation
        Estate Planning                                       Financial Planning
        Business Consulting                                   IT Consulting
        Bankruptcy and Workout Services                       Mergers & Acquisitions
        Dispute Resolution/Litigation Support                 Recapitalizations
        Assignment for the Benefit of Creditors               Receiverships
        Management Consulting                                 Real Estate Practice
        Fraud Investigation & Forensic Accounting             Government Reporting

Each partner of the firm is highly credentialed and has over fifteen years of experience with each
having gained additional expertise in, and responsibility for, specific areas of the firm’s practice.


The Bankruptcy and Litigation Consulting Practice
The San Diego Bankruptcy and Litigation Consulting Practice is comprised of experienced,
seasoned professionals with acknowledged expertise and credentials in the bankruptcy field.
Most of our senior insolvency professionals have earned the Certified Insolvency and
Restructuring Advisor (CIRA) designation conferred by the Association of Insolvency
Restructuring Advisors (AIRA) in recognition of their proficiency, expertise and experience.
Department members have served as Trustees, Bankruptcy Examiners, Mediators, and Crisis
Managers, and as accountants to Trustees, Debtors, Creditors and Creditors’ Committees. Our
broad base of experience helps produce the desired results in such areas as: bankruptcy specific
services, economic and financial analysis, expert testimony, litigation support, forensic

                                                                                 Exhibit A, Page 1 of 5
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59       Doc 108       Pg. 13 of
                                               32



accounting, forensic investigation and analysis, tax reporting and analysis, valuation, real estate
and strategic consulting to a range of enterprises.


The Professionals
Stacy Elledge Chiang is a director in the San Diego Bankruptcy and Litigation Consulting
Practice. Ms. Elledge has extensive experience providing financial analysis and consulting
services primarily in the areas of insolvency and reorganization as well as other litigation and
dispute matters. Her experience with receivership, chapter 11 and chapter 7 cases includes
review and analysis of the Debtor’s financial condition, investigation of claims and potential
avoidable transfers, solvency analyses, forensic accounting and asset tracings, preparation of
monthly operating reports, analyses of reorganization and liquidation plans and development of
pleadings, reports and declarative testimony. Ms. Elledge serves various parties, including
trustees, receivers, debtors, and creditors in cases throughout southern California. Additionally,
Ms. Elledge previously provided auditing and accounting services for clients in various
industries.

Prior to joining Baker Tilly, Ms. Elledge was a partner at Squar Milner LLP, a director at LECG,
LLC, a shareholder at Mack|Barclay Inc. and an experienced staff analyst for Arthur Andersen.

Education
University of Illinois, Urbana-Champaign - BS Accountancy (Highest Honors)

Professional Credentials
Certified Public Accountant, California
Certified Public Accountant, Illinois
Certified in Financial Forensics
Certified Insolvency and Restructuring Advisor
  (Zolfo, Cooper Gold Medal Award Recipient, AIRA)
Member, American Institute of Certified Public Accountants
Member, Association of Insolvency and Restructuring Advisors
Member, California Bankruptcy Forum
Member, San Diego Bankruptcy Forum (Treasurer, 1999 – 2001)
Associate Member, San Diego County Bar Association


Marsha Eileen Castle is a senior manager in the San Diego Bankruptcy and Litigation
Consulting Practice. Ms. Castle’s experience includes receivership, chapter 11 and chapter 7
cases in which the firm has been retained to provide services to receivers, trustees, creditors and
debtors. Ms. Castle’s responsibilities include providing tax compliance, research and consulting
services for clients in various financial and business industries. Ms. Castle’s experience prior to
joining the Squar Milner team included investigative and forensic accounting, team leader/liaison
and fraud examiner on various Ponzi scheme and fraud investigations. Ms. Castle worked
closely with the Federal Bureau of Investigation, the Securities and Exchange Commission, the
U.S. Attorney’s office and counsel in support of their investigations and prosecutions.


                                                                                Exhibit A, Page 2 of 5
Case 21-01776-LT7       Filed 08/31/21    Entered 08/31/21 13:48:59       Doc 108      Pg. 14 of
                                             32



The Professionals (Continued)

Additionally, Ms. Castle is versed in Sarbanes-Oxley implementation, testing and remediation
and project management.
Prior to joining Baker Tilly, Ms. Castle was a senior manager at Squar Milner LLP, a senior
managing consultant at LECG, LLC, a director of tax at Hays Financial Consulting, an
independent consultant and a senior tax analyst at KPMG, LLP.

Education
West Texas A&M University - BA Accounting

Professional Credentials
Certified Public Accountant, California
Certified Public Accountant, Florida
Certified Public Accountant, Georgia
Certified Public Accountant, Texas
Certified Fraud Examiner
Certified Insolvency and Restructuring Advisor
Member, Association of Certified Fraud Examiners
Member, Association of Insolvency and Restructuring Advisors
Member, California Bankruptcy Forum
Member, California Receivers Forum
Member, San Diego Bankruptcy Forum
Member, San Diego Chapter of Association of Certified Fraud Examiners


Nicole Calvillo is a supervisor in the San Diego Bankruptcy and Litigation Consulting Practice.
Ms. Calvillo’s experience includes both chapter 11 and chapter 7 cases in which the firm has
been retained to provide services to trustees, creditors, and debtors.

Prior to joining Baker Tilly, Ms. Calvillo was a supervisor at Squar Milner LLP and an associate
at LECG, LLC.

Education
San Diego State University - BS Business Administration (Emphasis in Accounting)


Marjaneh Hernandez is a paraprofessional in the San Diego Bankruptcy and Litigation
Consulting Practice. Ms. Hernandez’s experience includes both chapter 11 and chapter 7 cases
in which the firm has been retained to provide services to trustees, creditors, and debtors.

Prior to joining Baker Tilly, Ms. Hernandez was paraprofessional at Squar Milner LLP and a
case assistant at LECG, LLC and at Mack|Barclay Inc.

Education
University of California Irvine - BA Film and Media Studies


                                                                             Exhibit A, Page 3 of 5
Case 21-01776-LT7       Filed 08/31/21     Entered 08/31/21 13:48:59        Doc 108      Pg. 15 of
                                              32



The Professionals (Continued)

Katherine Gough is a Partner in the firm’s Bankruptcy and Litigation Consulting Practice. She
has experience in all aspects of accounting. Katherine specializes in forensic accounting,
bankruptcies, receivership management and as a consultant on litigation matters. Katherine’s
investigative expertise has assisted in the recovery of assets in complex matters, including
various Ponzi scheme and fraud investigations. Her analytical and investigative experience has
also afforded her the ability to provide assistance to governmental agencies and corporations
seeking support in bankruptcy situations and/or fraud investigations.

Ms. Gough has been responsible for many of the Firm’s cases involving fraud detection and
analysis, including all of the Firm’s engagements regarding Ponzi schemes. She frequently works
with investigators from the Federal Bureau of Investigation, Internal Revenue Services, U.S.
Attorneys’ Office, and U.S. Postal Inspector’s Office, providing them with findings and
supporting evidence for their respective investigations and prosecutions.

Prior to joining Baker Tilly the firm, Ms. Gough was a financial analyst at Olen Properties, a
publicly held manufacturing company.

Professional Credentials
Member, Association of Certified Fraud Examiners
Member, Association of Insolvency and Restructuring Advisors
Member, Orange County Bankruptcy Forum
Member, Inland Empire Bankruptcy Forum
Member, California Bankruptcy Forum
Member and Past Board Member, International Women’s Insolvency and Restructuring
Confederation


Michael K. Green is the Managing Partner of the San Diego office. He is a partner in Baker
Tilly’s Audit and Assurance Services Department. Mr. Green was named a finalist in the 2013
“Top Influential Business Service Provider Category.”

Prior to joining Baker Tilly, Mr. Green was a managing partner at Squar Milner LLP, was the
COO and CFO for several public and private technology companies and was directly responsible
for all finance, accounting, IT, human resources, manufacturing, sales and marketing and
operational matters. He is a proven senior corporate executive with over 20 years of international
finance, business and accounting experience. Mr. Green has raised over $100 million in various
types of public and private financings and has extensive merger, acquisition and licensing
experience.

Before becoming a CFO, Michael spent 13 years with Price Waterhouse in various offices in the
United States and Australia. He co-authored the Price Waterhouse guidebook titled “Taking
Your Company Public,” and the Price Waterhouse lecture series titled “Initial Public Offerings
for Smaller Businesses.” He also served as the Senior Manager in charge of their High
Technology Industry Services Group in Boston.


                                                                               Exhibit A, Page 4 of 5
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59        Doc 108      Pg. 16 of
                                               32




The Professionals (Continued)
Education
Bachelor of Business Studies, New South Wales Institute of Technology, Sydney, Australia

Professional Credentials
Certified Public Accountant, California
Member, American Institute of Certified Public Accountants
Member, California Society of Certified Public Accountants
Member, Association of Biotechnology Financial Officers
Member, CFO Roundtable, San Diego
San Diego Holiday Bowl Red Coat Committee
Audit Committee Chair of the San Diego Humane Society

Scott Burack is a Director in the firm’s Tax and Financial Services departments. Mr. Burack’s
areas of concentration include individual, partnership, S corporation, non-profits, estate and trust
taxation with an emphasis in working with individuals, their businesses and families. Mr. Burack
previously served as a Tax Partner in the firm’s bankruptcy tax practice, prior to transitioning to
the Financial Services department where he continues to provide tax consulting services to a
variety of clients.

Prior to joining Squar Milner, Mr. Burack worked as a Senior Tax Consultant for one of the Big
4 Accounting Firms, performing services for various entities including international corporations
and high net worth individuals

Education
Loyola Law School, Los Angeles, California – Juris Doctor
University of California at Santa Barbara – BA Business Economics (Honors)

Professional Credentials
Certified Public Accountant, California
Certified Financial Planner, California
Member, American Institute of Certified Public Accountants
Member, California State Bar Association
Series 7 General Securities Representative
Series 66 Uniform Combined State Law
Life-only, Accident and Health Insurance, Variable Contracts Agent, California




                                                                                Exhibit A, Page 5 of 5
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59       Doc 108       Pg. 17 of
                                               32




Leonard J. Ackerman, Trustee
6977 Navajo Road, Suite 124
San Diego, CA 92119

       RE:     In re Hyperikon, Inc., 21-01776-LT7, United States Bankruptcy Court for the
               Southern District of California

Dear Mr. Ackerman:

       1.      Thank you for the opportunity to provide accounting, tax and financial advisory
services on your behalf as the duly appointed Chapter 7 Trustee (“Trustee”) for Hyperikon, Inc.
(“Debtor”) in the above captioned bankruptcy case (“Matter”). This letter (“Engagement Letter”)
and the attached Standard Terms and Conditions, along with the Application to Employ Baker
Tilly US, LLP to Act as Accountants and Consultants to the Estate (“Application”) to which it is
attached, confirm the understanding and agreement between Baker Tilly US, LLP (“Baker Tilly”)
and you, solely in your capacity as Trustee, with regard to the advisory and testimonial services
Baker Tilly will provide. I will lead the engagement team in the Matter.

SCOPE OF SERVICES

        1.      You, in your capacity as Trustee, have asked that Baker Tilly provide financial
advisory services to you to assist with the completion of your duties. These tasks may include, but
are not limited to:

           a. Advice and services regarding the Estate’s tax liabilities and assistance with
              preparation of the Estate’s annual federal, state and international tax filings as
              required by the Trustee in this Matter;

           b. Assistance with accounting, tax and other reporting issues associated with the
              Debtor’s 401(k) plan as required by the Trustee in this Matter;

           c. Other accounting, professional tax services and consulting services as required by
              the Trustee in this Matter; and,

           d. Such other services as may be requested by Trustee and permitted by the United
              States Bankruptcy Court for the Southern District of California (“Court”).

       2.      You, as Trustee, have also indicated that you may need to designate one or more
Baker Tilly principals, partners or employees as a possible witness in the above referenced Matter.
The subject and scope of any such testimony will be subject to your direction; however, you
understand that Baker Tilly shall undertake all work we deem necessary to deliver such testimony.




                                                                               Exhibit B, Page 1 of 10
Case 21-01776-LT7        Filed 08/31/21    Entered 08/31/21 13:48:59        Doc 108       Pg. 18 of
                                              32




        3.      Furthermore, you also understand that the professional conclusions reached
regarding this matter are those of the Baker Tilly professionals. Accordingly, Baker Tilly has not
and cannot predict what conclusions the Baker Tilly professionals will reach concerning the
specific questions or issues for which the potential expert’s opinion testimony may be requested.

CONFLICTS OF INTEREST

       4.     You have requested that Baker Tilly determine if any work currently being
performed by Baker Tilly would pose a conflict with the work that is the subject of this
Engagement Letter. As of the date of this Engagement Letter, we have determined that we can
perform the work contemplated herein, free of any conflict of interest.

        5.      During the course of this Matter, you agree to inform Baker Tilly of additional
parties to the dispute or name changes for those parties provided to the extent such additional
parties or name changes come your attention. Should this information or any other circumstance
that comes to our attention have the potential to change our prior conclusion with regard to a
conflict of interest, we will advise you as soon as possible.

FEES AND BILLING ARRANGEMENTS

        6.      Our fees are based upon the hours actually expended by each engagement team
member at each member’s applicable hourly billing rate. Our hourly billing rates by professional
level for the personnel to be assigned to the Matter for these services are:

                                    Position                       Hourly Rate
                 Partners and Principals                            $500 - $695
                 Directors                                          $395 - $495
                 Managers                                           $275 - $375
                 Consultants                                        $150 - $275
                 Paraprofessionals                                   $75 - $175

       7.      In the normal course of business, Baker Tilly revises its hourly billing rates
annually. You understand that, to the extent allowed by the Court, the hourly rates charged for the
work on this engagement will reflect the hourly rates in effect at the time services are rendered.

       8.      You agree to that the reimburse Baker Tilly for any reasonable and documented
out-of-pocket expenses, including, without limitation, travel, photocopying, delivery services,
postage, vendor changes and other reasonable and documented out-of-pocket expenses incurred in
providing professional services. All such charges shall be consistent with the guidelines of the
United States Trustee. Additionally, payment for such expenses shall be made only after approval
by and authorization from the Court.

       9.     Baker Tilly acknowledges that its fees and expenses in the Matter are governed by
Title 11 of the United States Code (“Bankruptcy Code”), the Federal Rules of Bankruptcy
Procedure (“Bankruptcy Rules”), the Local Rules for the United States Bankruptcy Court for the



                                                                               Exhibit B, Page 2 of 10
Case 21-01776-LT7        Filed 08/31/21     Entered 08/31/21 13:48:59       Doc 108       Pg. 19 of
                                               32




Southern District of California (“Local Rules”), and any orders entered by the Court with regard
to professional compensation. Baker Tilly further agrees to accept compensation as awarded by
the Court in accordance with the above.

OTHER MATTERS

        10.     You agree that you will prepare and file the papers necessary to ensure Baker Tilly
is properly retained by the Court in the Matter. Further, you agree to take the steps necessary to
notify Baker Tilly to file any papers necessary to ensure that Baker Tilly is paid in the Matter.

        11.     To the extent of any inconsistency between the terms of the Application, this
Engagement Letter, and the Standard Terms and Conditions, the terms of the Application and the
resultant order from the Court shall govern. You acknowledge your agreement with the terms
stated herein and acknowledge that you have reviewed and agreed to be bound to the terms of this
Engagement Letter and the attached Standard Terms and Conditions to the extent not inconsistent
with the Application and order approving the Application, as evidenced by your signature below,
which may be executed in counterparts. Please return to me the signed copy of this Engagement
Letter by facsimile or portable document format (“pdf”). Facsimile and pdf signatures shall be
deemed original, binding signatures.

We appreciate the opportunity to work with you. Should you have any questions, please do not
hesitate to contact me at (858) 597-4100.

Very truly yours,

Baker Tilly US, LLP
By:

_______________________________
Stacy Elledge Chiang
Director




                                                                               Exhibit B, Page 3 of 10
Case 21-01776-LT7        Filed 08/31/21   Entered 08/31/21 13:48:59      Doc 108      Pg. 20 of
                                             32




Acceptance by Leonard J. Ackerman, Chapter 7 Trustee
The Application, the above Engagement Letter, and the attached Standard Terms and Conditions
confirm my understanding of the services Baker Tilly US, LLP will perform relating to the above
referenced matter, the fee arrangement, and my understanding and agreement to such terms. Also,
I, solely in my capacity as Trustee, accept responsibility for payment of Baker Tilly US, LLP’s
fees, as described above.


Accepted by:
            Leonard J. Ackerman
            Chapter 7 Trustee for Estate of Hyperikon, Inc.

Date:   August 2, 2021




                                                                           Exhibit B, Page 4 of 10
Case 21-01776-LT7              Filed 08/31/21          Entered 08/31/21 13:48:59           Doc 108         Pg. 21 of
                                                          32




1.    Services. It is understood and agreed that while        4.    Payment of Fees and Expenses. Trustee agrees
Baker Tilly US, LLP’s (“Baker Tilly”) services may            to promptly pay all fees and expenses approved and
include advice and recommendations, all decisions in          authorized for payment by the Bankruptcy Court. In
connection with the use thereof shall be the                  the event that there are insufficient fees to pay all
responsibility of, and made by the Trustee. References        administrative claims in full, the Trustee agrees to treat
herein to “Trustee” shall refer both to the trustee and       Baker Tilly’s allowed fees and expenses with at least
the underlying bankruptcy estate(s) collectively on           the same priority that it treats all other such allowed
whose behalf services are being rendered as identified        claims.
in the employment application and engagement letter
(collectively, the “Application”) to which these              5.    Taxes. All fees, charges, and other amounts
Standard Terms and Conditions are attached. The               payable to Baker Tilly under the Agreement do not
Application, the resultant order, and these Terms and         include any sales, use, excise, value added or other
Conditions shall be collectively referred to as the           applicable taxes, tariffs or duties, payment of which
“Agreement.” As used herein, “Engagement” shall               shall be Trustee’s sole responsibility, excluding any
mean the bankruptcy case or cases in which Baker              applicable taxes based on Baker Tilly’s net income or
Tilly is retained by the Application.                         taxes arising from the employment or independent
                                                              contractor relationship between Baker Tilly and its
2.    Not Assurance Services/Not Legal Services.              personnel.
Baker Tilly’s work generally will involve the financial
analyses of accounting books and records and other            6.    Term of Engagement
financial information/ documents. Our Engagement              a.     Commencement. Baker Tilly will commence
does not include an audit, review, or compilation in          work at your direction (written or oral). We reserve the
accordance with Generally Accepted Auditing                   right to cease rendering services if the fully executed
Standards (“GASS”) of any financial statements. The           Agreement is not received by us within 10 days of the
Services performed under this Agreement do not                date of this Agreement.
include the provision of legal advice and Baker Tilly
makes no representations regarding questions of legal         b.     Termination. Unless terminated sooner in
interpretation. Trustee should consult with its               accordance with the terms set forth below, the
attorneys with respect to any legal matters or items that     Agreement shall terminate on the completion of Baker
require legal interpretation under federal, state or other    Tilly’s services thereunder. In addition, either party
type of law or regulation.                                    may terminate the Agreement at any time by giving
                                                              written notice to the other party not less than ten (10)
3.    Confidentiality. All communications between             calendar days (or as otherwise provided in the
Baker Tilly and the Trustee will be treated as                Application) before the effective date of termination
confidential. If access to any of the materials in Baker      and with the consent of the Bankruptcy Court. Baker
Tilly’s possession relating to this Engagement is             Tilly shall be paid in full for all services rendered or
sought by a third-party, we will promptly notify              expenses incurred as of the date of termination to the
Trustee of such action and cooperate with Trustee and         extent allowed by the Bankruptcy Court. Further, we
any law firm employed by Trustee concerning our               may terminate the Engagement in the event that we are
response thereto. In the event that any person or entity      asked to reach conclusions with which we disagree
serves a subpoena upon Baker Tilly for testimony or           after obtaining consent from the Bankruptcy Court.
the production of documents or records relating to or         Trustee will be responsible for all fees and expenses
arising from any work performed for Trustee in                incurred prior to termination to the extent allowed by
connection with this Engagement, Trustee shall                the Bankruptcy Court.
reimburse Baker Tilly from the assets of the
bankruptcy estate(s) for all time, costs, and attorneys’      7.    Ownership.
fees incurred in responding to such subpoena(s) to the        a.    Baker Tilly Property. Baker Tilly has created,
extent allowed by the United States Bankruptcy Court          acquired, owns or otherwise has rights in, and may, in
presiding over the relevant Engagement (the                   connection with the performance of services under the
“Bankruptcy Court”).                                          Agreement, employ, provide, modify, create, acquire
                                                              or otherwise obtain rights in, various concepts, ideas,



                                                                                              Exhibit B, Page 5 of 10
Case 21-01776-LT7              Filed 08/31/21         Entered 08/31/21 13:48:59          Doc 108        Pg. 22 of
                                                         32




methods, methodologies, procedures, processes,               merchantability and fitness for a particular
know-how, and techniques, models, templates;                 purpose.
software, user interfaces and screen designs; general
purpose consulting and software tools, utilities and         9.    Cooperation; Use of Information.
routines; and logic, coherence and methods of                a.    Trustee agrees to cooperate with Baker Tilly in
operation of systems (collectively, the “Baker Tilly         the performance of the services under the Agreement
Property”). Baker Tilly retains all ownership rights in      and shall provide Baker Tilly with timely access to and
the Baker Tilly Property. Trustee shall acquire no right     use of personnel, facilities, equipment, data and
or interest in such property. In addition, Baker Tilly       information within the Trustee’s control to the extent
shall be free to provide services of any kind to any         necessary for Baker Tilly to perform the services
other party as Baker Tilly deems appropriate and that        under the Agreement. The Application may set forth
does not pose a conflict of interest with the work that      additional obligations of Trustee in connection with
is the subject of the Agreement, and may use the Baker       the Engagement.
Tilly Property to do so. Baker Tilly acknowledges that
Baker Tilly Property shall not include any of Trustee’s      b.    Trustee acknowledges and agrees that Baker
confidential information or tangible or intangible           Tilly may, in performing its obligations pursuant to
property and Baker Tilly shall have no ownership             this Agreement, use data, material and other
rights in such property.                                     information furnished by Trustee without any
                                                             independent investigation or verification and that
b.    Ownership of Deliverables. All documents,              Baker Tilly shall be entitled to rely upon the accuracy
materials or information of any kind created by Baker        and completeness of such information in performing
Tilly in connection with this Engagement, including,         the services under the Agreement.
without limitation, any written reports, memoranda,
work papers or status summaries, are work product            c.    To the extent the Services require Baker Tilly
(collectively, “Work Product”). All Work Product             receive personal data or personal information from
shall be owned and maintained by Baker Tilly. It is          Trustee, Baker Tilly may process any personal data or
agreed that all Work Product and all other working           personal information, as those terms are defined in
papers and other documents prepared by Baker Tilly           applicable privacy laws, in accordance with the
pursuant to this Agreement will be maintained as             requirements of the applicable privacy law relevant to
confidential materials and will not be disclosed to third    the processing in providing services hereunder.
parties without the Trustee’s consent, except as may         Applicable privacy laws may include any local, state,
be required by law, regulation or judicial or                federal, or international laws, standards, guidelines,
administrative process. Baker Tilly agrees to notify the     policies, or regulations governing the collection, use,
Trustee promptly of any of the following events: (i) a       disclosure, sharing, or other processing of personal
request by anyone to examine, inspect or copy any            data or personal information with which Baker Tilly
Work Product or other working papers, documents or           or its Trustees must comply. Such privacy laws may
records relating to this Engagement, unless prohibited       include (i) the EU General Data Protection Regulation
by law; or (ii) any attempt to serve, or the actual          2016/679 (GDPR); (ii) the California Consumer
service of, any court order, subpoena or summons             Privacy Act of 2018 (CCPA); and/or (iii) other laws
upon Baker Tilly that requires the production of such        regulating marketing communications, requiring
documents or records.                                        security breach notification, imposing minimum
                                                             security requirements, requiring the secure disposal of
c.   Use of Work Product. Trustee agrees not to use          records, and other similar requirements applicable to
Baker Tilly Work Product other than in connection            the processing of personal data or personal
with the Engagement for which it was prepared                information. Baker Tilly is acting as a Service
without Baker Tilly’s written consent.                       Provider/Data Processor in relation to Trustee
                                                             personal data and personal information, as those terms
8.    Limitation on Warranties. This is a services           are       defined      respectively      under       the
Engagement. Baker Tilly warrants that it will                CCPA/GDPR. Trustee is responsible for notifying
perform services under the agreement in good                 Baker Tilly of any data privacy laws the data provided
faith, with qualified personnel in a competent and           to Baker Tilly is subject to and Trustee represents and
workmanlike manner. Baker Tilly disclaims all                warrants it has all necessary authority (including any
other warranties, either express or implied,                 legally required consent from data subjects) to transfer
including, without limitation, warranties of                 such information and authorize Baker Tilly to process




                                                                                            Exhibit B, Page 6 of 10
Case 21-01776-LT7              Filed 08/31/21          Entered 08/31/21 13:48:59           Doc 108         Pg. 23 of
                                                          32




such information in connection with the Services              information which: (i) is already known to the
described herein.                                             Receiving Party at the time of disclosure by the
                                                              Disclosing Party; (ii) is or becomes publicly known
d.    Baker Tilly has established information security        through no wrongful act of the Receiving Party; (iii) is
related operational requirements that support the             independently developed by the Receiving Party
achievement      of    our     information     security       without benefit of the Disclosing Party’s Confidential
commitments, relevant information security related            Information; or (iv) is received by the Receiving Party
laws and regulations, and other information security          from a third party without restriction and without a
related system requirements. Such requirements are            breach of an obligation of confidentiality.
communicated in Baker Tilly’s policies and
procedures, system design documentation, and                  b.   The Receiving Party shall not use or disclose to
contracts with customers.        Information security         any person, firm or entity any Confidential
policies have been implemented that define our                Information of the Disclosing Party without the
approach to how systems and data are protected.               Disclosing Party’s express, prior written permission;
Trustee is responsible for providing timely written           provided, however, that notwithstanding the
notification to Baker Tilly of any additions, changes,        foregoing, the Receiving Party may disclose
or removals of access for Trustee personnel to Baker          Confidential Information to the extent required
Tilly provided systems or applications. If Trustee            pursuant to a statutory or regulatory provision or court
becomes aware of any known or suspected                       order or to fulfill professional obligations and
information security or privacy related incidents or          standards.
breaches related to this agreement, Trustee should
timely notify Baker Tilly via email at                        c.    Each party shall be deemed to have met its
dataprotectionofficer@bakertilly.com.                         nondisclosure obligations under this Paragraph 15 as
                                                              long as it exercises the same level of care to protect the
10. Force Majeure. Neither Trustee nor Baker Tilly            other’s information as it exercises to protect its own
shall be liable for any delays resulting from                 confidential information but in no event less than
circumstances or causes beyond its reasonable control,        reasonable care, except to the extent that applicable
including, without limitation, fire or other casualty, act    law or professional standards impose a higher
of God, strike or labor dispute, war or other violence        requirement.
or any law, order or requirement of any governmental
agency or authority.                                          d.    If the Receiving Party receives a subpoena or
                                                              other validly issued administrative or judicial demand
11. Independent Contractor. It is understood and              requiring it to disclose the Disclosing Party’s
agreed that each of the parties hereto is an independent      Confidential Information, the Receiving Party shall
contractor and that neither party is or shall be              provide prompt written notice, unless legally
considered an agent, distributor or representative of         prohibited, to the Disclosing Party of such demand in
the other. Neither party shall act or represent itself,       order to permit it to seek a protective order. So long as
directly or by implication, as an agent of the other or       the Receiving Party gives notice as provided herein,
in any manner assume or create any obligation on              the Receiving Party shall be entitled to comply with
behalf of or in the name of, the other.                       such demand to the extent permitted by law, subject to
                                                              any protective order or the like that may have been
12. Confidentiality.                                          entered in the matter.
a.    “Confidential      Information”       means      all
documents, software, reports, data, records, forms and        e.    Notwithstanding anything to the contrary set
other materials (including without limitation Work            forth herein, no provision in the Agreement is or is
Product as defined herein) obtained by one party (the         intended to be construed as a condition of
“Receiving Party”) from the other party (the                  confidentiality within the meaning of Internal
“Disclosing Party”) in the course of performing the           Revenue Code sections 6011, 6111, 6112 or the
services under the Agreement: (i) that have been              regulations thereunder. Trustee (and each employee,
marked as confidential; (ii) whose confidential nature        representative or other agent of Trustee) may disclose
has been made known by the Disclosing Party to the            to any and all persons, without limitation of any kind,
Receiving Party; or (iii) that due to their character and     the tax treatment and tax structure of any transaction
nature, a reasonable person under like circumstances          within the scope of this Engagement that reduces or
would treat as confidential. Notwithstanding the              defers Federal tax and all materials of any kind
foregoing, Confidential Information does not include          (including opinions or other tax analyses) that are




                                                                                              Exhibit B, Page 7 of 10
Case 21-01776-LT7              Filed 08/31/21          Entered 08/31/21 13:48:59           Doc 108        Pg. 24 of
                                                          32




provided to Trustee relating to such tax treatment and        and provision of this Agreement shall be valid and
tax structure.                                                enforceable to the fullest extent permitted by law.

13. Document Retention.                                       17. Governing Law. The Agreement shall be
a.     It is not our practice to retain work papers, e-       governed by and construed in accordance with the
mails, notes or data files that have been updated or          laws of the state in which the Bankruptcy Court sits,
superseded, unless shared with the Trustee or a third-        without regard to the conflict of laws provisions
party working with the Trustee. However, we will              thereof. The Bankruptcy Court shall have jurisdiction
retain certain copies of e-mails, analyses, draft reports,    or any dispute arising from the Agreement.
or other materials provided by Trustee or any third
                                                              18. Miscellaneous.
party, or provided by us to Trustee or any third-party.
Any requests for other document retention policies            a.     Sarbanes-Oxley. In accepting this Engagement,
must be made in writing at the time of the execution of       Trustee acknowledges that completion of this
the Application.                                              Engagement will not constitute a basis for Trustee’s
                                                              assessment or evaluation of internal control over
b.     We may maintain copies of all our work                 financial reporting and disclosure controls and
product and related materials for our files. If we            procedures, or its compliance with its principal officer
choose not to retain copies, Trustee will provide access      certification requirements under Section 302 of the
to the work papers upon reasonable notice. Baker Tilly        Sarbanes-Oxley Act of 2002 (“SOX”). This
has a file retention policy requiring the destruction of      Engagement shall not be construed to support
all Trustee files seven years after each case is              Trustee’s responsibilities under Section 404 of SOX
“resolved” as it pertains to this type of Engagement,         requiring each annual report filed under Section 13(a)
unless otherwise dictated by a valid protective order         or 15(d) of the Securities Exchange Act of 1934 to
issued by an appropriate court of law. Baker Tilly            contain an internal control report from management.
makes no representation of retention of files after this
date, and shall have no liability for not retaining           b.    Electronic Communication. Baker Tilly may
information or data after such date, regardless of any        communicate with Trustee by electronic mail or
obligation of Trustee to maintain information or data         otherwise transmit documents in electronic form
beyond that time, and regardless of whether there may         during the course of this Engagement. Trustee accepts
be important tax or financial information in the files        the inherent risks of these forms of communication
that will be destroyed. Trustee will have access to our       (including the security risks of interception of or
files and may request all or part of our records to be        unauthorized access to such communications, the risks
copied at their expense, or returned prior to destruction     of corruption of such communications and the risks of
so long as all fees and expenses have been paid in full.      viruses or other harmful devices) and agrees that it
By signing the Application, Trustee acknowledges its          may rely only upon a final hardcopy version of a
understanding of, and agrees to, Baker Tilly’s                document or other communication that Baker Tilly
retention policy.                                             transmits to Trustee.

14. Survival. The provisions herein that, by its              c.    Notices. Any notices given pursuant to this
nature, including without limitation provisions               Agreement shall be in writing, delivered to the address
relating to limitations on liability and indemnification,     (es) set forth in the Application and shall be considered
should survive the termination of the Engagement are          given when received.
intended to and do survive the termination of the
                                                              d.    Entire Agreement. This Agreement, including
Engagement.
                                                              the Application, the Engagement Letter, and all
15. Assignment. Neither party may assign, transfer            Exhibits, constitute the entire agreement between
or delegate any of its rights or obligations without the      Baker Tilly and Trustee with respect to this
prior written consent of the other party, such consent        Engagement and supersede all other oral and written
not to be unreasonably withheld.                              representation, understandings or agreements relating
                                                              to this Engagement.
16. Severability. In the event that any term or
provision of this Agreement shall be held to be invalid,      e.    Failure to Enforce Not a Waiver. The failure of
void or unenforceable, then the remainder of this             either party at any time to enforce any of the provisions
Agreement shall not be affected and each such term            of this Agreement will in no way be construed as a
                                                              waiver of such provisions and will not affect the right




                                                                                              Exhibit B, Page 8 of 10
Case 21-01776-LT7              Filed 08/31/21         Entered 08/31/21 13:48:59   Doc 108     Pg. 25 of
                                                         32




of party thereafter to enforce each and every provision
thereof in accordance with its terms.

f.    Baker Tilly International Limited. Baker Tilly
US, LLP is an independent member of Baker Tilly
International. Baker Tilly International Limited is an
English company. Baker Tilly International provides
no professional services to Trustees. Each member
firm is a separate and independent legal entity and
each describes itself as such. Baker Tilly US, LLP is
not Baker Tilly International’s agent and does not have
the authority to bind Baker Tilly International or act
on Baker Tilly International’s behalf. None of Baker
Tilly International, Baker Tilly US, LLP, nor any of
the other member firms of Baker Tilly International
has any liability for each other’s acts or omissions. The
name Baker Tilly and its associated logo is used under
license from Baker Tilly International Limited.




                                                                                   Exhibit B, Page 9 of 10
 Case 21-01776-LT7                Filed 08/31/21         Entered 08/31/21 13:48:59                Doc 108     Pg. 26 of
                                                            32




                                             Schedule of Hourly Rates (1)
      Partners, Principals and Directors                                                                  $395 to $695
      Managers                                                                                            $275 to $375
      Consultants                                                                                         $150 to $275
      Paraprofessionals                                                                                     $75 to $175



                                          Schedule of Out-of-Pocket Costs

      Copies                                                     $ 0.10 per page (or actual cost for services
                                                                 outsourced)
      Facsimiles                                                 $ 0.30 per page for outgoing transmissions (no
                                                                 charge for incoming transmissions)
      Postage                                                                                                    Actual
      Messenger                                                                                                  Actual
      Parking                                                                                                    Actual
      Mileage                                                                                         IRS standard rate



                                                      Professionals (2)

      Stacy Elledge Chiang, CPA, CFF, CIRA (Director)                                                                $395
      Eileen Castle, CPA, CFE, CIRA (Senior Manager)                                                                 $360
      Nicole Calvillo (Supervisor)                                                                                   $205
      Marjaneh Hernandez (Paraprofessional)                                                                          $145




Notes:
(1)
    Rates are subject to change.
(2)
      The hourly billing rates of each professional expected to render services in this matter.




                                                                                                  Exhibit B, Page 10 of 10
Case 21-01776-LT7        Filed 08/31/21 Entered 08/31/21 13:48:59   Doc 108     Pg. 27 of
                                           32
                                       EXHIBIT C
                                   PARTIES SEARCHED

                            In re: Hyperikon, Inc.
                    UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 21-01776-LT7
              ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

             PARTY SEARCHED                               RELATIONSHIP
 HYPERIKON, INC.                              DEBTOR
 JEFFREY N BROWN                              ATTORNEY REPRESENTING DEBTOR
 DAVID A. WARFIELD                            ATTORNEY REPRESENTING DEBTOR
 THOMPSON COBURN LLP                          LAW FIRM REPRESENTING PARTY
 LEONARD J. ACKERMAN                          TRUSTEE
 ROBERTA S. ROBINSON                          ATTORNEY REPRESENTING TRUSTEE
 KIRBY & MCGUINN                              LAW FIRM REPRESENTING PARTY
 ALEXANDER BRANDRUP                           CEO
 JAN BRANDRUP                                 CHAIRMAN/UNSECURED NON-PRIORITY
                                              CREDITOR
 NICKLAS BRANDUP                              PRESIDENT
 ALEX KAMERGORODSKY                           COO
 THE ALEXANDER BANDRUP GIFTING                OWNER
 IRREVOCABLE TRUST
 THE NICKLAS BANDRUP GIFTING                  OWNER
 IRREVOCABLE TRUST
 LIGHTING UNITED, INC.                        RELATED ENTITY
 HYPERIKON MEXICO AKA HYPERIKON S.A. DE       RELATED ENTITY
 C.V.
 AKA HYPERIKON S.A. DE C.V.                   RELATED ENTITY
 MG CAPITAL, LLC                              RELATED ENTITY
 DYNAMO RESOURCES                             RELATED ENTITY
 STONEBARN, LTD                               RELATED ENTITY
 TOYOTA INDUSTRIES COMMERCIAL FINANCE,        SECURED CREDITOR
 INC
 TOYOTA MATERIAL HANDLING MIDWEST             SECURED CREDITOR
 VOLKSWAGEN CREDIT                            SECURED CREDITOR
 WELLS FARGO EQUIPMENT FINANCE                SECURED CREDITOR
 INDIANA DEPARTMENT OF REVENUE                UNSECURED PRIORITY CREDITOR
 DEPARTMENT HOMELAND SEC. USCBP               UNSECURED PRIORITY CREDITOR
 DIRECTION PRINCIPALE DE REVENU QUEBEC        UNSECURED PRIORITY CREDITOR
 CANADA REVENUE AGENCY                        UNSECURED PRIORITY CREDITOR
 WISCONSIN DEPARTMENT OF REVENUE              UNSECURED PRIORITY CREDITOR

                                                                      Exhibit C, Page 1 of 3
Case 21-01776-LT7       Filed 08/31/21 Entered 08/31/21 13:48:59    Doc 108      Pg. 28 of
                                          32
                                      EXHIBIT C
                                  PARTIES SEARCHED

                            In re: Hyperikon, Inc.
                    UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 21-01776-LT7
              ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

             PARTY SEARCHED                               RELATIONSHIP
 WASHINGTON DEPARTMENT OF REVENUE            UNSECURED PRIORITY CREDITOR
 MASSACHUSETTS DEPARTMENT OF REVENUE         UNSECURED PRIORITY CREDITOR
 ACUITY CONSULTING                           UNSECURED NON-PRIORITY CREDITOR
 BANK OF SOUTHERN CALIFORNIA                 UNSECURED NON-PRIORITY CREDITOR
 BECKNELL INVESTORS 2011 LLC                 UNSECURED NON-PRIORITY CREDITOR
 BRAUMILLER LAW GROUP                        UNSECURED NON-PRIORITY CREDITOR
 FASTENAL COMPANY                            UNSECURED NON-PRIORITY CREDITOR
 FEDEX                                       UNSECURED NON-PRIORITY CREDITOR
 HOMELITE TECHNOLOGY CO., LTD.               UNSECURED NON-PRIORITY CREDITOR
 INTACT INSURANCE                            UNSECURED NON-PRIORITY CREDITOR
 LIGHTING SCIENCE GROUP CORP                 UNSECURED NON-PRIORITY CREDITOR
 M.H. EQUIPMENT                              UNSECURED NON-PRIORITY CREDITOR
 MGM PARTNERSHIP                             UNSECURED NON-PRIORITY CREDITOR
 ORACLE AMERICA INC.                         UNSECURED NON-PRIORITY CREDITOR
 PROXIMA 707 LLC                             UNSECURED NON-PRIORITY CREDITOR
 SHENZHEN GUANKE TECHNOLOGIES                UNSECURED NON-PRIORITY CREDITOR
 SHENZHEN HYPERLITE LIGHTING                 UNSECURED NON-PRIORITY CREDITOR
 SHENZHEN SNC OPTO ELECTRONICS               UNSECURED NON-PRIORITY CREDITOR
 SHENZHEN TOPBAND CO. LTD.                   UNSECURED NON-PRIORITY CREDITOR
 SIGNIFY HOLDING B.V.                        UNSECURED NON-PRIORITY CREDITOR
 SREIT 8421 BEARING DRIVE, LLC               UNSECURED NON-PRIORITY CREDITOR
 TOPPO LIGHTING COMPANY LIMITED              UNSECURED NON-PRIORITY CREDITOR
 UL AG                                       UNSECURED NON-PRIORITY CREDITOR
 US SMALL BUSINESS ASSOCIATION               UNSECURED NON-PRIORITY CREDITOR
 USA DEBT RECOVERY SOLUTIONS                 UNSECURED NON-PRIORITY CREDITOR
 XEN UAJ DOOEL                               UNSECURED NON-PRIORITY CREDITOR
 ZHEJIANG HENGDIAN TOSPO IMP.                UNSECURED NON-PRIORITY CREDITOR
 QDE, LLC                                    OTHER
                                             OFFICE OF THE UNITED STATES TRUSTEE,
 TIFFANY CARROLL                             REGION 15
                                             OFFICE OF THE UNITED STATES TRUSTEE,
 ABRAM FEUERSTEIN                            REGION 15

                                                                       Exhibit C, Page 2 of 3
Case 21-01776-LT7      Filed 08/31/21 Entered 08/31/21 13:48:59    Doc 108      Pg. 29 of
                                         32
                                     EXHIBIT C
                                 PARTIES SEARCHED

                             In re: Hyperikon, Inc.
                     UNITED STATES BANKRUPTCY COURT
                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                            CASE NO. 21-01776-LT7
               ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

               PARTY SEARCHED                            RELATIONSHIP
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 MIEKE BIGBIE-CERWIN                        REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 RONAELE CREEL                              REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 KEN DENNIS                                 REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 JEE (JASON) CHA                            REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 CHRISTINA DOUGHERTY                        REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 MICHAEL WEST                               REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 HAEJI HONG                                 REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 KRISTIN MIHELIC                            REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 DAVID ORTIZ                                REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 CORINA PANDELI                             REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 LESLIE SKORHEIM                            REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 TODD TAPPE                                 REGION 15
                                            OFFICE OF THE UNITED STATES TRUSTEE,
 ANISA LODHI                                REGION 15




                                                                      Exhibit C, Page 3 of 3
Case 21-01776-LT7      Filed 08/31/21 Entered 08/31/21 13:48:59        Doc 108       Pg. 30 of
                                         32
                                     EXHIBIT D
                                    DISCLOSURES

                            In re: Hyperikon, Inc.
                    UNITED STATES BANKRUPTCY COURT
                FOR THE SOUTHERN DISTRICT OF CALIFORNIA
                           CASE NO. 21-01776-LT7
              ACCOUNTANTS AND CONSULTANTS TO THE ESTATE

             PARTY SEARCHED                                RELATIONSHIP

 Christina Dougherty                       Ms. Dougherty previously worked for Squar
                                           Milner LLP, which combined with Baker
                                           Tilly effective November 1, 2020.
                                           Additionally, certain members of the Baker
                                           Tilly team worked with Ms. Dougherty at a
                                           previous employer.
 Fastenal Company                          Baker Tilly provides or has provided
                                           services to this entity or an affiliate of this
                                           entity in unrelated matters.
 Intact Insurance                          Baker Tilly provides or has provided
                                           services to this entity or an affiliate of this
                                           entity on unrelated matters.
 Leonard J. Ackerman                       Baker Tilly, or its processor-in-interest
                                           Squar Milner, LLP, provides or has provided
                                           services to Mr. Ackerman in his capacity as
                                           a trustee.
 Thompson Coburn LLP                       Baker Tilly provides or has provided
                                           services to this entity or an affiliate of this
                                           entity in unrelated matters. Further, Baker
                                           Tilly provides or has provided services to
                                           one or more mutual clients of this entity.




                                                                           Exhibit D, Page 1 of 1
         Case 21-01776-LT7                Filed 08/31/21         Entered 08/31/21 13:48:59         Doc 108        Pg. 31 of
CSD 1001A [07/01/18]                                                32
Name, Address, Telephone No. & I.D. No.
Leonard J. Ackerman, Trustee
6977 Navajo Road, Suite 124
San Diego, CA 92119
Telephone: (619) 463-0555




              UNITED STATES BANKRUPTCY COURT
                      SOUTHERN DISTRICT OF CALIFORNIA
                 325 West F Street, San Diego, California 92101-6991

 In Re
 Hyperikon, Inc.                                                                 BANKRUPTCY NO.     21-01776-LT7
                                                                                 Date of Hearing: [None Set]
                                                                                 Time of Hearing: [None Set]
                                                                                 Name of Judge: Hon. Laura S. Taylor
                                                                       Debtor.



                                                                   ORDER ON
             Ex Parte Application to Employ Baker Tilly US, LLP as Accountants and Consultants to the Estate


           The court orders as set forth on the continuation pages attached and numbered            2      through     2   with

 exhibits, if any, for a total of   2     pages. Motion/Application Docket Entry No.          .

 //

 //

 //

 //

 //

 //

 //



 DATED:
                                                                        Judge, United States Bankruptcy Court




                                                                                                        Exhibit E, Page 1 of 2
       Case 21-01776-LT7            Filed 08/31/21        Entered 08/31/21 13:48:59            Doc 108       Pg. 32 of
CSD 1001A [07/01/18](Page 2)                        32
ORDER ON Ex Parte Application to Employ Baker Tilly US, LLP as Accountants and Consultants to the Estate
DEBTOR: Hyperikon, Inc.                                                       CASE NO: 21-01776-LT7


Upon the application of Leonard J. Ackerman, chapter 7 trustee ("Trustee") of the bankruptcy estate ("Estate") of
Hyperikon, Inc. ("Debtor"), for authority to employ Baker Tilly US, LLP ("Baker Tilly) as accountants and consultants to
the Estate, the declaration and exhibits in support thereof (collectively, the "Application"), it appearing that Baker Tilly is
disinterested within the meaning of 11 U.S.C. § 101(14), no opposition to the Application having been filed or received,
and good cause appearing thereon:

IT IS HEREBY ORDERED THAT:

1. The Application is approved. The Trustee is authorized to employ the Baker Tilly to act as accountants and
consultants to the Estate on the terms and for the purposes described in the Application pursuant to 11 U.S.C. § 327(a).

2. The employment of Baker Tilly shall be at the expense of the Estate, except to the extent that the Trustee may be
able to seek alternative funding related to 401(k) plan services, with the compensation and reimbursement of Baker Tilly
to be allowed and awarded by the Court upon application after notice and hearing or pursuant to such interim procedure
as the Court may subsequently authorize after notice and hearing.

IT IS SO ORDERED.




                                                                                                   Exhibit E, Page 2 of 2
